Citation Nr: 1242389	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-28 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vision loss in the right eye.

2.  Entitlement to service connection for bilateral hip disability, to include as secondary to service connected left ankle disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to service connected left ankle disability.

4.  Entitlement to service connection for peripheral neuropathy/radiculopathy of the lower extremities.  

5.  Entitlement to service connection for a neck disability, to include as secondary to service connected left ankle disability.

6.  Entitlement to service connection for bilateral knee disability, to include as secondary to service connected left ankle disability.

7.  Entitlement to service connection for cervical radiculopathy.

8.  Entitlement to a higher initial rating for right thumb residuals, currently rated as 10 percent disabling.

9.  Entitlement to a higher initial rating for left ankle sprain residuals, currently rated as 10 percent disabling.

10.  Entitlement to an initial compensable rating for dermatitis.  


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and October 2009 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  Notably, the March 2009 RO decision granted service connection for left ankle sprain residuals, right thumb sprain residuals, and dermatitis.  The RO assigned an initial rating of 10 percent for the left ankle and right thumb.  It assigned a noncompensable rating for dermatitis.  The Veteran appealed the assigned initial ratings in addition to the denials of service connection.   

The Veteran requested hearings in both July and September 2010 substantive appeals.  However, he subsequently withdrew these requests.  See August and September 2010 Veteran statements.  His hearing requests are deemed withdrawn.  38 C.F.R. § 20.702.
  
A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the physical claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for vision loss in the right eye is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  A hip disability did not have its clinical onset in service and is not otherwise related to active duty, and was not caused or aggravated by the service connected left ankle disability. 

2.  A low back disability did not have its clinical onset in service and is not otherwise related to active duty, and was not caused or aggravated by the service connected left ankle disability.

3.  Peripheral neuropathy/radiculopathy of the lower extremities did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post service year; and it was not caused or aggravated by the service connected left ankle disability.  

4.  A neck disability did not have its clinical onset in service and is not otherwise related to active duty, and was not caused or aggravated by the service connected left ankle disability.

5.  A knee disability did not have its clinical onset in service and is not otherwise related to active duty, and was not caused or aggravated by the service connected left ankle disability.

6.  Cervical radiculopathy did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post service year; and it was not caused or aggravated by the service connected left ankle disability.  

7.  The service-connected right thumb disability has been manifested by painful motion, but not by ankylosis or by limitation of motion with gap of more than two inches between the thumb pad and fingers in opposition. 

8.  The service-connected left ankle sprain residuals have been manifested by mild degenerative arthritis, painful motion, and limitation of dorsiflexion to 12 degrees and left plantar flexion to 38 degrees, but not by ankylosis, abnormal gait, or shift in weight bearing.

9.  The service-connected dermatitis of the left forearm has not been manifested by rashes or other dermatological disorder affecting five percent of total surface area or five percent of exposed surface area.  


CONCLUSIONS OF LAW

1.  A hip disability was not incurred or aggravated in service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2012). 

2.  A low back disability was not incurred or aggravated in service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2012). 

3.  Peripheral neuropathy/radiculopathy of the lower extremities was not incurred or aggravated in service, may not be presumed to have been incurred therein, and is not proximately due to or the result of a service-connected disability.  .  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).

4.  A neck disability was not incurred or aggravated in service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2012). 

5.  A knee disability was not incurred or aggravated in service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2012).

6.  Cervical radiculopathy was not incurred or aggravated in service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2012).

7.  The criteria for an initial rating in excess of 10 percent for right thumb sprain residuals are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5228 (2012).

8.  The criteria for an initial rating in excess of 10 percent for left ankle sprain residuals are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5271 (2012).

9.  The criteria for an initial compensable rating for dermatitis are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7899-7806 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For the issues of higher initial ratings for right thumb, left ankle sprain, and dermatitis, the appeal arises from disagreement with the initial ratings following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the record indicates that the Veteran was provided with adequate VCAA notice in January and July 2009.  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate his service connection claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The duty to notify has been met. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran submitted statements from his private physician Dr. N.O.  Although he initially requested hearings on two occasions, such hearing requests were subsequently withdrawn.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that his service connected disabilities have increased in severity since his most recent VA examinations.  

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

II.  Service connection claims

General laws and regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1993). 

A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions of secondary relationships, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i) Musculoskeletal and neurologic disabilities - low back, neck, bilateral hips, bilateral knees, and peripheral neuropathy/radiculopathy of the lower extremities.

The evidence does not show and the Veteran does not claim that pertinent disability had its clinical onset in service or is otherwise related to active duty.  The Veteran claims that pertinent disability is related to his service-connected left ankle disability that affected his gait and resulted in musculoskeletal and neurologic abnormality.  The Veteran's service treatment records do not include any complaints or findings regarding his back, neck, hips, or knees.  His separation examination from November 1972 reflects that his lower extremities, spine, and neurologic systems were clinically evaluated and deemed to be normal.  In his Report of Medial History, there were no complaints or history of pertinent disability.  The lay and medical evidence does not in any way suggest that these disabilities were directly related to service.  Service connection on a direct basis is not warranted.  

In his April 2009 claim, the Veteran asserted that he had bilateral knee, bilateral hip, low back, neck, radiculopathy/neurologic disabilities secondary to his service connected left ankle disability.  In support of his contention, he included an April 2009 letter from Dr. N.O., his private physician.  Dr. N.O. noted that the Veteran had left ankle pain.  He stated that due to the left ankle disability, the Veteran developed a right knee disability due to abnormal weight bearing by favoring his right lower extremity.  The abnormal weight bearing caused incorrect musculoskeletal alignment of the hips, back, and neck.  It also caused radiculopathy and neuropathy.  He opined that it is more probable than not that the Veteran's right knee, hips, back, and neck disorders are secondary to his service connected left ankle disability.  

In June 2009, the Veteran clarified that his neurologic symptoms were limited to his lower extremities.  

The Veteran was provided a VA orthopedic and neurologic examination in June 2009.  The claims folder was reviewed by the examiner.  The Veteran reported having a history of longstanding neck and back pain with an increased severity in September 2008.  He believed his neck, low back, bilateral hip and knee disorders were related to his left ankle disability or an unspecified in-service fall.  Following the orthopedic and neurologic examinations, the diagnoses included degenerative joint disease of the cervical and lumbar spine, bilateral coxo femoral degenerative joint disease, and bilateral knee degenerative joint disease.  The examiner determined that there was no evidence of cervical or lumbar radiculopathy.  He opined that it was not likely the current musculoskeletal disabilities were due to the service connected left ankle disability.  The rationale was that the Veteran had functional left ankle range of motion with normal strength and no gait deviations.  He stated that there were no biomechanical factors affecting the Veteran's gait due to the left ankle which would cause neck, low back, bilateral hip, and bilateral knee degenerative joint disease.  

The Veteran was also afforded a separate peripheral neuropathy examination in June 2009.  The claims folder was reviewed by the examiner.  The examiner considered the Veteran's contention that he developed peripheral neuropathy as a result of his service connected left ankle disability.  Following examination of the peripheral nerves, the examiner diagnosed mild primary sensory neuropathy in the lower extremities manifested by decreased vibratory sense and loss of ankle reflexes.  He opined that it was more likely than not related to diabetes and that it was certainly not related to service connected left ankle disability.  He cited his clinical experience and clinical findings highly compatible with diabetes.  

VA treatment records from May to September 2010 show that the Veteran complained about joint pain, but do not suggest a nexus to service or his service connected left ankle disability for his claimed musculoskeletal disabilities.  These records also show that the Veteran was not found to have gross motor or sensory deficit during several clinical evaluations.  

The Board finds that the Veteran's claimed musculoskeletal and neurological disabilities are not related to active service or to his service connected left ankle disability as explained below.  

As an initial matter, the medical evidence does not show a current diagnosis of cervical or lumbar radiculopathy.  Although the Veteran is competent to describe neurological symptoms, he has not been shown to be a medical professional and is not competent to diagnose radiculopathy or its cause.  See Jandreau, 492 F.3d at 1376, 1377 (layperson competent to identify simple conditions such a broken leg, but not complex conditions such as cancer).  His lay reports self diagnosing radiculopathy have no probative value.  Id.  Meanwhile, the competent medical evidence indicates that radiculopathy is not present.  See June 2009 VA examination report.  Without probative evidence of a current radiculopathic disorder, service connection for radiculopathy of the bilateral lower extremities is denied.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the additional claimed musculoskeletal and neurologic disabilities, the Veteran is clearly of the opinion that his claimed disabilities are secondary to his service connected left ankle disability.  However, again he is not shown to be a medical professional, and he is not competent to opine on the complex medical issues of secondary service connection to his left ankle disability.  Jandreau, 492 F.3d at 1376, 1377 (layperson competent to identify simple conditions such a broken leg, but not complex conditions such as cancer).  Since he is not competent to report on secondary disabilities due to his service connected left ankle disability, his lay statements have no probative value.  

The competent evidence in support of his claim is limited to Dr. N.O.'s April 2009 letter.  The rationale for his positive opinion was that the Veteran had an altered gait due to his service connected left ankle disability.  Due to the altered gait, the Veteran had skeletal misalignment that resulted in all of the claimed musculoskeletal and neurological disabilities.  

Meanwhile, the June 2009 VA examiner expressed a negative opinion based upon an absence of a clinically observed altered gait related to the left ankle disability.  His opinion was based upon review of the claims folder and contemporaneous musculoskeletal and neurological examinations.   

Overall, the Board considers the June 2009 VA medical opinion to be more probative.  The VA examiner's findings that the Veteran did not have an altered gait are consistent with contemporaneous clinical evaluations and VA treatment records.  Bloom, 12 Vet. App. at 187.  The left ankle clinical evaluation from February 2009 shows that the Veteran exhibited near full left plantar flexion and over half of expected left dorsiflexion, albeit with pain.  During the prior examination, the examiner also described the Veteran's gait as normal.  Similarly, VA treatment records show that the Veteran had decreased dorsiflexion and instability in his left ankle without any suggestion of a significantly altered gait or musculoskeletal misalignment.  Dr. N.O. does not include the clinical findings underlying his opinion in his April 2009 letter and his rationale is inconsistent with the available clinical findings of a normal gait.  Id.; see Black, 5 Vet. App. at 180.  For these reasons, the Board considers the June 2009 VA medical opinion to be more persuasive than Dr. N.O.'s April 2009 opinion.  Evans, 12 Vet. App. at 30.  

In summary, the preponderance of the evidence weighs against the Veteran's service connection claims.  Service connection for the low back, neck, bilateral hips, bilateral knees, and peripheral neuropathy/radiculopathy of the lower extremities as secondary to the service connected left ankle disability is not demonstrated.  38 C.F.R. § 3.310(a). 


III.  Higher initial ratings

General laws and regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.


(i) Right thumb sprain residuals

For historical purposes, the Board notes that during service the Veteran sought medical attention for a right thumb injury and was given a splint.  

In March 2009, the RO awarded service connection for right thumb sprain residuals and assigned a 10 percent rating under Diagnostic Code (DC) 5228.  38 C.F.R. § 4.71a, DC 5228.  

The DC 5228 rating criteria, which are identical for the major (dominant) and minor (non-dominant) hand, are as follows.  A rating of 0 percent (noncompensable) is assigned with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A rating of 10 percent is assigned with a gap of one to two inches (2.5 to 5.1 cm) between the thumb and the fingers, with the thumb attempting to oppose the fingers.  A rating of 20 percent is assigned with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The Veteran was afforded a February 2009 VA examination.  The examiner reviewed the claims folder.  The Veteran recalled that he injured his right thumb in service when used his right hand to break a fall.  Following the injury, he had increased sensitivity to palpation and problems gripping objects.  He also complained about decreased grip strength and neurological disturbances when exposed to cold temperatures.  He had flare-ups of moderate pain every two to three weeks that lasted one or two days.  

Clinical examination showed that the Veteran had a gap of less than 1 inch (in) or 2.5 centimeters (cm) between the right thumb pad and the fingers.  There was objective evidence of pain following both initial and repetitive motions.  However, there was not additional limitation of motion due to pain.  The examiner commented that amputation or ankylosis was not present.  He did not observe decreased strength or dexterity for pushing, pulling, and twisting.  Range of motion of the right thumb metacarpophalangeal joint was to 0 degrees extension, to 35 degrees flexion, to 90 degrees abduction, and 0 degrees adduction.  Range of motion of the right thumb interphalangeal joint was to 65 degrees flexion and 0 degrees extension.  X-rays of the right hand showed mild irregularity of the second metacarpal bone.  The examiner diagnosed right thumb sprain residuals.  

VA treatment records from November 2007 through September 2010 do not suggest that there was any change in the Veteran's right thumb symptomatology.    

Under DC 5228, the next higher rating of 20 percent contemplates symptoms of a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The evidence shows that the Veteran had a gap of less than 1 inch between his right thumb pad and fingers.  There is no evidence suggesting that he had more restricted movement.  The limitation of less than 1 inch for movement of opposing the thumb to the fingers does not approximate the criteria for a 20 percent rating.  Rather, the Veteran has demonstrated painful motion of his thumb warranting a 10 percent rating for functional loss.  38 C.F.R. § 4.40.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain. DeLuca, 8 Vet. App. at 206 -07.  However, an increased rating for complaints about 
pain, excess fatigability, decreased functional ability, etc. is not warranted.  As detailed, on examination in February 2009, with regard to the right thumb, pain was the major functional impact.  Likewise, pain had an effect on functional impairment.  His functional impairment due to pain and weakness has been considered in assigning the 10 percent disability rating.  While acknowledging the effects on his daily activities reflected in the VA examination reports of record, there is no basis for a higher rating based on additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups. 

In summary, a rating in excess of 10 percent for service connected right thumb sprain is denied.  38 C.F.R. §§ 4.7, 4.71a, DC 5228.  

(ii) Left ankle sprain

For historical purposes, the Board notes that during service the Veteran sought medical attention for left foot pain after twisting his ankle.  No fracture was found.  However, he was assigned to light duty.  

In March 2009, the RO awarded service connection for tibio-talar degenerative joint disease as left ankle sprain residuals and assigned a 10 percent rating under Diagnostic Code (DC) 5271.  38 C.F.R. § 4.71a, DC 5271.  

DC 5271 evaluates loss of motion (LOM) of the ankle.  See 38 C.F.R. § 4.71.  Marked LOM warrants a 20 percent rating, and moderate, a 10 percent rating.  Id.  Normal range of motion for the ankle on dorsiflexion is to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran was afforded a February 2009 VA examination.  He recalled that he injured his left foot and ankle in service when he slipped on a wet floor.  He stated that he was limited to standing between one and three hours.  He could walk in between one fourth of a mile and one mile.  Clinical examination showed him to have a normal gait without evidence of abnormal weight bearing.  Range of motion of left dorsiflexion was to 12 degrees and left plantar flexion was to 38 degrees.  There was objective evidence of pain following both initial and repetitive motions.  However, there was not additional limitation of motion due to pain after three repetitions.  Ankylosis was not present.  X-rays showed mild degenerative changes of the tibiotalar joint.  The examiner diagnosed left ankle sprain residuals.  He opined that it had a moderate effect on chores, shopping, recreation, and travelling and prevented exercise or sports.  

The examiner also clinically examined the Veteran's left foot.  He found tenderness of the lateral malleolus.  No abnormal weight bearing was found.  X-rays did not confirm degenerative changes of the left foot.  VA primary care records, dated in May 2009, show that the Veteran complained about left ankle pain.  The examiner assessed the pain as being due to inferior calcaneal spur and prescribed pain relief medication.  Notably, he was recommended for walking exercises. 

In September 2009, the Veteran had a consultation at the VA podiatry clinic.  Clinical examination was significant for left ankle pain upon direct pressure to taller dome lateral medially.  The examiner assessed degenerative joint disease of the ankle foot joint.  He continued oral medication for pain relief.  

VA primary care records from October 2009 through September 2010 show that the Veteran continued to report left ankle pain.  He was given additional medication.  The examiners continued to recommend walking exercises.  In September 2010, VA primary care notes show that X-rays indicated soft tissue swelling in his right ankle and he was referred for a rheumatoid evaluation. 
 
The objective findings on clinical examination show the left ankle to have more nearly approximated the assigned 10 percent rating, even taking into consideration functional loss due to pain.  38 C.F.R. § 4.59.  Although he has painful motion, he has exhibited over half of the expected normal motion in left dorsiflexion and near full left plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  The degenerative changes of the left ankle were assessed as mild.  He has not regularly used assistive devices.  His gait is normal and does not result in abnormal weight bearing.  Notably, primary care providers continue to recommend walking for exercise.  For these reasons, the Board considers the Veteran's left ankle disability to more nearly approximate the criteria for a moderate ankle disability under DC 5271.  38 C.F.R. § 4.71a, DC 5271.  An initial rating in excess of 10 percent for left ankle sprain residuals is denied.  38 C.F.R. §§ 4.7, 4.71a, DC 5271.

(iii)  Dermatitis

For historical purposes, the Board notes that during service the Veteran sought medical attention for a rash on his left forearm.  He was given medication.  

In March 2009, the RO awarded service connection for dermatitis, claimed as a skin rash, and assigned a noncompensable rating under Diagnostic Code (DC) 7899-7806.  38 C.F.R. § 4.118, DC 7899-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2012).  Here, the use of DCs 7899-7806 reflects that there is no diagnostic code specifically applicable to the Veteran's skin disease, and that this disability is rated by analogy to dermatitis or eczema under DC 7806.  See 38 C.F.R. § 4.20 (2012) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under DC 7806, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

Dermatitis or eczema may also be evaluated under the rating codes for disfigurement of the head, face, or neck, or scars depending on the predominant disability.  Id.

The Veteran was afforded a VA dermatological examination in February 2009.  He described having a history of contact dermatitis on his left forearm.  He recalled that it began when he came into contact with a chemical cleanser during service.  He sought medical attention and had some improvement with medication.  Currently, he had intermittent rash outbreaks with symptoms of itching and neurological disturbances.  The Veteran did not have a rash upon clinical examination.  The examiner noted that no areas of the head, face, neck, or hands appear to be affected.  Less than five percent of the total body area was affected.  The examiner diagnosed contact dermatitis with no lesions upon clinical examination.  

VA primary care records from November 2007 through September 2010 do not show that the Veteran received medical treatment for dermatitis.  Indeed, multiple reviews of the system taken during this period listed negative findings for his skin.  

Overall, the record does not present a basis to award a compensable rating.  See 38 C.F.R. § 4.118, DC 7806.  The Veteran has not been demonstrated to have a rash on his left arm affecting at least five percent of his body or exposed areas.  Rather, the evidence suggests that his left forearm rash has mostly been in a quiescent phase.  Without medical or lay evidence indicating that the left forearm rash has affected at least five percent of his body or exposed areas, a compensable rating for dermatitis is denied.  Id.  

(iv) Extraschedular considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected right thumb, skin, and left ankle disabilities are fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disabilities.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for any of the service connected disabilities currently on appeal.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

(v) Total disability based upon individual unemployability (TDIU)

A request for a TDIU whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this instance, the record shows that the Veteran retired from his usual occupation in December 2005.  The record does not suggest that he is currently unemployable due to service connected disabilities.   TDIU is not for further consideration.  


ORDER

Service connection for bilateral hip disability is denied.

Service connection for a low back disability is denied.

Service connection for peripheral neuropathy/radiculopathy of the lower extremities is denied.

Service connection for a neck disability is denied.

Service connection for bilateral knee disability is denied.

Service connection for cervical radiculopathy is denied.

An initial rating in excess of 10 percent for right thumb residuals is denied.

An initial rating in excess of 10 percent for left ankle sprain residuals is denied.

An initial compensable rating for dermatitis is denied.  



REMAND

Service treatment records show that the Veteran had defective vision in both eyes at entrance into service and at separation.  He wore glasses that fully corrected his vision.  He was also treated for a laceration below his right eye during service.  See October 1971 service treatment records.  

In April 2009, Dr. N.O. noted that the Veteran's visual acuity had decreased between entrance and separation and he had trauma below his right eye during service.  He stated that VA should consider whether the rapid increase in myopia was related to the in-service trauma.  

VA treatment records from February 2010 reflect that the Veteran complained about right eye irritation and blurred vision even with use of contacts.  He was noted to have diabetes and hypertension.  He denied any trauma to his eye.  A full clinical vision examination was conducted.  It showed bilateral cortical cataracts with the right being greater than the left, some corneal infiltrates of the right eye, and dry eyes.  No active retinal diabetic changes were found.  

The Veteran visited the VA primary care clinic on several occasions between November 2008 and September 2010.  He denied any visual changes or eye pain during these visits.  

Myopia is not a disability for VA compensation purposes and service connection for such myopic changes is precluded as a matter of law.  38 C.F.R. § 3.303(c).  However, the Veteran was not afforded a VA examination for his claimed right eye disorder.  It is not clear whether any non-myopic eye disorder is in any way related to service, including an in-service laceration below the right eye.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the nature and etiology of any disability exhibited by vision loss in the right eye.  The claims file should be made available to the examiner and the examiner should note laceration of the right eye in service and the visual acuity testing on active duty.  For any current right eye disability found, the examiner should opine whether it as likely as not (50 percent probability or greater) had its clinical onset in service or was aggravated during active service.  A complete rationale for any opinion proffered should be included.  

2.  Thereafter, the RO or AMC should complete any additional development deemed appropriate, and then readjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


